     Case 2:20-cv-01349-WBS-DB Document 13 Filed 04/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    DAVID NATHANIEL ROBERTS,                           No. 2:20-cv-01349 DB P
11                        Plaintiff,
12            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
13    LYNCH,
14                        Defendant.
15

16           Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

17   U.S.C. § 1983. Plaintiff claims defendants violated his rights by improperly taking funds from

18   his prison trust account and withholding his legal mail. By order dated January 15, 2021, the

19   court screened the complaint and determined it did not contain any cognizable claims. (ECF No.

20   9.) Plaintiff was given thirty days leave to file an amended complaint and warned that failure to

21   file an amended complaint would result in a recommendation that this action be dismissed. (ECF

22   No. 9 at 8-9.) Those thirty days have passed, and plaintiff has not filed an amended complaint,

23   requested additional time to file an amended complaint, or otherwise responded to the court’s

24   order. Accordingly, the court will recommend that this action be dismissed for failure to

25   prosecute and failure to comply with court orders.

26           For the reasons state above, the Clerk of the Court is ORDERED to randomly assign a

27   district judge to this action.

28   ////
                                                         1
     Case 2:20-cv-01349-WBS-DB Document 13 Filed 04/19/21 Page 2 of 2


 1             IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

 2   Local Rule 110; Fed. R. Civ. P. 41(b).

 3             These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 5   being served with these findings and recommendations, plaintiff may file written objections with

 6   the court and serve a copy on all parties. Such a document should be captioned “Objections to

 7   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

 8   objections within the specified time may waive the right to appeal the District Court’s order.

 9   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: April 16, 2021

11

12

13

14

15

16
     DB:14
17   DB:1/Orders/Prisoner/Civil.Rights/robe1349.f&r.dism

18

19

20
21

22

23

24

25

26
27

28
                                                           2
